Citation Nr: 0312905	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for a sebaceous cyst on 
the anterior right upper chest.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to December 1969.  This appeal arises from a 
December 2001 rating decision of the Department of Veterans 
Affairs (VA), Houston, Texas, regional office (RO).


REMAND

The veteran last underwent a VA examination of the skin in 
July 2001.  A report of contact dated in April 2002 notes 
that he requested to be rescheduled for a VA examination, of 
which he was notified in January 2002.  A notation on the 
report of contact is to the effect that no examination was 
requested in January 2002, and the veteran was not 
rescheduled.    

Effective August 30, 2002, since the veteran's last VA 
examination, the regulations governing ratings of skin 
disorders were revised.  The Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of VA (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  (However, ratings based on the revised 
regulations may not be assigned prior to the effective date 
of the regulations.)  The Board notified the veteran of the 
change in rating criteria in March 2003.  He has not been 
examined in light of the revised criteria.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should review the claims file to 
ensure that any further notification or 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA) and 
implementing regulations is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures in sections 3 and 4 of the VCAA 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 5107) 
are satisfied.

2.  Thereafter, the RO should arrange for the 
veteran to be afforded a VA examination of the 
skin to determine the current severity of his 
service connected sebaceous cyst on the 
anterior right upper chest.  Provide the 
claims folder and copies of both the previous 
and the revised criteria for rating skin 
disorders to the examiner.  Clinical findings 
reported must be sufficiently detailed to 
permit consideration under both criteria.  

3.  The RO should then readjudicate the claim.  
The review must encompass consideration of 
both the old and (from August 30, 2002) the 
new criteria for rating skin disorders.  If 
the benefit sought remains denied, the veteran 
and his representative should be issued an 
appropriate Supplemental Statement of the Case 
and afforded the requisite period of time to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




